Citation Nr: 0318657	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of lumbosacral strain with degenerative disc 
disease and degenerative arthritis, evaluated as 40 percent 
disabling, for purposes of accrued benefits.  

2.  Entitlement to an increased disability rating for a 
generalized anxiety disorder, evaluated as 30 percent 
disabling, for purposes of accrued benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  

4.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1942 
to February 1946.  He died in March 1998 and is survived by 
his wife, who is the appellant in the current appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO denied 
the issues of entitlement to a disability rating greater than 
40 percent for residuals of lumbosacral strain with 
degenerative disc disease and degenerative arthritis, for 
purposes of accrued benefits; entitlement to a disability 
rating greater than 30 percent for a generalized anxiety 
disorder, for purposes of accrued benefits; entitlement to 
service connection for the cause of the veteran's death; and 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).  

Following notification of the decision, the appellant 
perfected a timely appeal with respect to the denial of her 
claims.  In February 2001, the Board remanded the appellant's 
claims to the RO for further evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  After attempting to complete the instructions set 
forth in the February 2001 remand, the RO, in June 2003, 
returned the case to the Board.  


REMAND

As the Board noted in its February 2001 remand, there was a 
substantial change in the law during the pendency of the 
appellant's accrued benefits, cause of death, and § 1318 
claims.  Specifically, on November 9, 2000, the President 
signed into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and to 
complete her claim(s).  38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the appellant and her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim(s).  
This particular duty includes the responsibility of obtaining 
all available service medical records and relevant 
post-service treatment records adequately identified by the 
appellant as well as the scheduling of the appellant for 
pertinent VA examinations.  

Initially, with regard to the application of the VCAA to the 
current appeal, the Board notes that the Certificate Of 
Death, as well as the Supplemental Report Of Cause Of Death, 
indicate that the veteran died in March 1998 as a result of 
colon carcinoma with metastasis.  Anxiety and lumbosacral 
strain with degenerative disc disorder are listed on these 
documents as other significant conditions contributing to the 
veteran's demise but not resulting in the underlying cause of 
death.  At the time of the veteran's death, service 
connection was in effect for residuals of lumbosacral strain 
with degenerative disc disease and degenerative arthritis 
(40%) and a generalized anxiety disorder (30%).  

In the February 2001 remand, the Board asked the RO to 
procure and to associate with the veteran's claims folder 
copies of records of VA treatment that he had received up 
until his death in March 1998.  Further review of the claims 
folder indicates that the RO complied with this request.  

Also in the February 2001 remand, the Board requested the RO 
to insure that it had complied with the provisions of the 
VCAA.  Pursuant to this request, the RO, in October 2002 
furnished the appellant and her representative a letter 
discussing VA's duty to notify and duty to assist, the 
evidence required to establish entitlement, and the 
information and evidence needed from the appellant herself.  
Significantly, however, a thorough review of this document 
indicates that the RO issued it only with regard to the 
appellant's claim for service connection for the cause of the 
veteran's death.  The letter does not refer to the 
appellant's accrued benefit or § 1318 claims.  

Moreover, the February 2001 remand includes a request to have 
the RO transfer the veteran's claims folder to a VA physician 
for medical opinions regarding the cause(s) of his death.  
Further review of the veteran's claims folder indicates that, 
while the RO referred the veteran's file to a VA physician 
for these medical opinions, the RO did so prior to, and not 
after, the veteran's last VA medical records were received.  
Thus, the VA doctor who reviewed the veteran's claims folder 
in January 2003 and rendered medical opinions concerning the 
etiology of the factors leading to the veteran's death did so 
without the benefit of consideration of the records of 
medical treatment that the veteran had received recently 
before his demise.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  With regard to the appellant's 
accrued benefit, cause of death, and 
§ 1318 claims, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and the 
implementing regulations are fully 
complied with and satisfied.  

2.  Following completion of the above 
development, the RO should make 
arrangements to have the veteran's claims 
folder reviewed by the appropriate VA 
physician for the purpose of obtaining an 
opinion regarding the etiology of the 
factors contributing to the veteran's 
death.  The claims folder must be made 
available to the physician in conjunction 
with his/her review of the veteran's 
claims file, and his/her report should 
reflect that such review was 
accomplished.   
 
After reviewing the veteran's claims 
folder, the physician should express an 
opinion as to whether it is at least as 
likely as not that the colon carcinoma 
with metastasis which caused the 
veteran's death existed during his active 
military duty, within one year of his 
February 1946 discharge from such 
service, or was otherwise related to such 
service.  Additionally, the physician 
should express an opinion as to whether 
it is at least as likely as not that the 
service-connected residuals of 
lumbosacral strain with degenerative disc 
disease and degenerative arthritis and/or 
the service-connected generalized anxiety 
disorder either:  (1)  caused or 
contributed substantially or materially 
to cause the veteran's death; 
(2)  resulted in debilitating effects and 
general impairment of health to an extent 
that rendered the veteran materially less 
capable of resisting the effects of other 
disease that primarily caused death; or 
(3)  were of such a severity as to have 
had a material influence in accelerating 
the veteran's demise.  A complete 
rationale for any opinion offered should 
be given.  

3.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to a disability rating greater than 
40 percent for residuals of lumbosacral 
strain with degenerative disc disease and 
degenerative arthritis, for purposes of 
accrued benefits; entitlement to a 
disability rating greater than 30 percent 
for a generalized anxiety disorder, for 
purposes of accrued benefits; entitlement 
to service connection for the cause of 
the veteran's death; and entitlement to 
dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in November 
1999.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




